Seawell,
dissenting: I am persuaded that the petitioner was never two corporations. The laws of Pennsylvania “ authorize foreign corporations to become corporations of Pennsylvania.” The ambulatory process provided for doing so does not require the foreign corporation to change its identity any more than' the naturalization laws of the United States require a candidate for citizenship in this country to change his identity. The corporation and the individual must each renounce the old allegiance and acknowledge the new. But neither thereby becomes a new entity or can thereby procure release from debts or escape from crimes committed. Then, too, if petitioner had first to change its identity, make itself into a new corporation before or during the process of domestication, a “ foreign corporation ” would not become a corporation of Pennsylvania at all and the statute would belie its title.
A recital of what was done here negatives any idea of the organization or reorganization or creation of a new corporation or any metamorphosis of an old into another or new corporation. Petitioner was located in Philadelphia and did not move nor change its name. It had no election of a new president or of a board of directors, or of other officers; but all its officers remained, without new election or new designation, in their several stations. There were no new stockholders and no new stock or new certificates of stock issued, but every stockholder and his holdings of stock after domestication was the same as before. There was no change in its financial structure; its assets after domestication were identically the same as before, and this without any alteration, removal, transfer or conveyance of them. In short, its domestication was a change of allegiance only and was wrought without the creation of any new corporation.
SteRNhageN and Matthews agree with this dissent.